Citation Nr: 0005603	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which, in pertinent part, denied 
service connection for right ear hearing loss and bilateral 
tinnitus.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's right ear hearing loss and his period of active 
service.

2.  There is no competent medical evidence of a nexus between 
the veteran's bilateral tinnitus and his period of active 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for right ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for bilateral tinnitus is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  Epps 
v. Gober, 126 F.3d at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  Service connection may be presumed 
if a hearing loss disability was manifested to a degree of 
ten percent within one year of service separation.  38 C.F.R. 
§§ 3.307, 3.309(a) (1999).

The veteran asserts that during service he was exposed to 
loud noise from small arms fire, helicopters, and incoming 
artillery shells.  His statements are presumed to be credible 
for purposes of determining whether his claim is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995) (citing King v. Brown, 5 Vet. App. 19, 21 (1993)).  
See also 38 U.S.C.A. § 1154(b) (West 1991).  He further 
asserts that during his active service he noticed ringing in 
his ears and that such ringing has continued until the 
present.  He maintains that he now experiences bilateral 
hearing loss and ringing in his ears as a direct result of 
noise exposure during service.  The Board notes that the 
veteran is currently service-connected for hearing loss in 
his left ear.  Service medical records are negative for any 
complaints or findings referable to right ear hearing loss or 
tinnitus.

The veteran's July 1970 military separation examination 
revealed the following audiometric readings:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
0

No complaints referable to tinnitus were indicated, and the 
veteran's general ear evaluation was normal.

There are no medical records indicating hearing loss or 
tinnitus in the intervening years between the veteran's 
separation from service and November 1975 when treatment 
records from the Allegany County Department of Health reveal 
that the veteran complained of dry blood in his left hear and 
ringing in his ears.  An audiological evaluation was 
conducted which revealed diminished hearing capacity in both 
ears.  The veteran was again seen in January 1977 and 
December 1977 at the Allegany County Department of Health for 
complaints of hearing loss, and ringing in his ears was noted 
in January 1977.  

A VA audio examination was conducted in April 1998, which 
revealed pure tone thresholds in the right ear, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
30
60

Average pure tone thresholds on the right were 33.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear.

The veteran reported exposure to gunfire, explosions, mortar 
fire, and aircraft noise for which he did not wear hearing 
protection during service.  Occupationally, he reported noise 
exposure to loud fire engine sirens, for which he wore 
hearing protection when available.  He denied recreational 
noise exposure.  The medical examiner diagnosed mild to 
severe high frequency sensorineural hearing loss, with 
excellent word recognition ability bilaterally.  It was 
indicated that the veteran reported a history of constant 
bilateral tinnitus which began in the early 1980's with no 
specific circumstance of onset. 

The record is devoid of any competent medical evidence 
linking noise exposure during service to the veteran's 
current condition.  The veteran relies upon his own 
hypothesis that a connection exists between noise exposure in 
service and left ear hearing loss, on the one hand, and right 
ear hearing loss and tinnitus, first reported more than seven 
years after service, on the other.  This is not sufficient to 
establish the nexus component of a well-grounded claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (veteran cannot 
rely upon his own opinions as to medical matters); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Furthermore, 
the veteran is not entitled to the presumption that right ear 
hearing loss arose from service on the basis that it occurred 
within a year of service separation, since the first 
diagnosis of diminished right ear hearing loss did not occur 
until more than seven years after service.  See 38 C.F.R. 
§§ 3.307, 3.309(a) (1999).

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


ORDER

Having found the claim for entitlement to service connection 
for right ear hearing loss not well grounded, the appeal is 
denied.

Having found the claim for entitlement to service connection 
for tinnitus not well grounded, the appeal is denied.




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 


